Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on May 7, 2020.

2. Claims 1-20 have been examined. 

Claim Rejections – 35 USC §102
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9,507,612 to Henry et al. (hereafter “Henry”).

Claim 1.    
Henry discloses a method for efficiently utilizing connections in connection pools, the method comprising:
identifying a period of time a first application running on a first virtual machine needs a greater number of resource connections to a resource than allocated in its first pool of connections of a first fixed size
Description Paragraph - DETX (23):
    As an example, a trended demand may identify that a higher number of VMs may be required (e.g., used) for a business unit at the end of a fiscal year than in a remaining portion of the year. The threshold number can, for instance, be based on the trended higher demand during the end of the fiscal year. The number of VMs available and/or in the pool of VMs prior to and/or nearing the end of the fiscal year may be different than the actual demand measured due to the prediction (e.g. trended demand) of use of more VMs. Alternatively and/or in addition, the trended demand can identify an hour of a day (e.g., 12:00 to 1:00 in the afternoon) and/or days of the week (e.g. a particular business unit may only be used on Tuesdays and Thursdays) that at least some VMs of a pool are not in use. 
Description Paragraph - DETX (25):
    In one or more embodiments, the trended demand can change the measured demand. Using the above described example of the first pool of VMs, a trended demand increase of 10 VMs in March can increase the measured demand of VM usage in the pool by 10 VMs. Thereby, if the measured demand prior to adding the trended demand was 60% of VMs are in use and/or assigned, the measured demand based on the trended demand can include 60% plus 10 VMs. The measured demand revised by the trended demand can, for instance, be compared to the threshold number to determine if the pool usage is outside of the threshold number. 
Description Paragraph - DETX (29):
    A trended demand of resource use and/or infrastructure use of the pool can, for instance, be used to influence and/or affect the threshold demand and/or measured demand of resource use, in some embodiments of the present disclosure. As an example, a threshold resource use can include 80% of server resources of a pool in use. A request can be sent for additional server resources in response to a measured demand for servers at a current time being 75% in use and a determined trended demand of server use including a 10% increase in use (e.g., 75% plus 10% is outside the threshold of 80% of servers in use). 
Description Paragraph - DETX (31):
    In accordance with various embodiments of the present disclosure, the method 100 can include automatically creating and/or provisioning one or more additional VMs so that the pool is within the threshold number of VMs and/or automatically provisioning additional resources so that the pool is within the threshold resource use. For instance, based on the demand being outside the threshold number, the one or more additional VMs and/or resources can be automatically created and/or provisioned to the pool of VMs. 
Description Paragraph - DETX (41):
    The computing device 332 can include a memory 334 and a processor 338 coupled to memory 334. For example, the memory 334 can include various types of information including data 336 and executable instructions, as discussed herein. Memory 334 can be any type of storage medium that can be accessed by processor 338 to perform various examples of the present disclosure (e.g., determine a demand for a number of VMs in a pool, identify a demand is outside a threshold number, and send a request to a user for creation of an available VM, etc.) For example, memory 334 can be a non-transitory computing device readable medium having computing device readable instructions (e.g., computing device program instructions, machine readable instructions, computer readable instructions, etc.) and data 336 stored thereon. The computing device readable instructions are executable by processor 338 to perform various examples of the present disclosure. The data 336 can be used (e.g., analyzed by) the computing device readable instructions during their execution. 
Description Paragraph - DETX (56):
    Threshold VM module can, for example, be configured to calculate a threshold number of VMs for a current time. A threshold number of VMs can include a number of VMs that are available for provisioning and/or a number of unused VMs. VM pool demand module can be configured to identify a demand for a pool is outside of the threshold number of VMs in a current time.

merging said first pool of connections with a second pool of connections of a second fixed size utilized by a second application of a second virtual machine to access said resource to form a logical pool of connections to be shared by said first and second applications of said first virtual machine and said second virtual machine, respectively, during said period of time, wherein said first and second pools of connections contain resource connections to said resource
Description Paragraph - DETX (10):
    In various embodiments, managing VM pool demand can include determining a demand for the VM pool. For example, the demand can include a current use of VMs and/or resources by the pool of VMs. The demand can be compared to a threshold number. If the demand is outside a threshold number of VMs and/or resources, a request for additional VMs can be sent to a user to manage demand of the pool, for example. The user can include a pool user and/or manager of the pool. 
Description Paragraph - DETX (24):
    For instance, based on the trended demand, in some embodiments, the threshold number can change. If the trended demand for a pool of VMs indicates and/or predicts that the entity will have an increase in VMs, the threshold number of available VMs and/or unassigned VMs can be increased and/or decreased based on the predicted increase in VMs for the pool. As an example, if a first pool of VMs has a trended demand of an increase in 10 VMs in March, the threshold number of VMs available can be increased by ten. For instance, if the threshold number prior to the trended demand increase of 10 VMs was 10% of the pool is available and/or unassigned, then the threshold number based on the trended demand can include 10% plus ten VMs. Alternatively, if the threshold number prior to the trended demand increase of 10 VMs was 90% of the pool is assigned and/or in use, then the threshold number based on the trended demand can include 90% minus 10 VMs.
Description Paragraph - DETX (27):
    At 106, the method 100 can include sending a request for additional VMs to a user to manage demand of the pool. The additional VMs, as used herein, can include one or more available VMs. An available VM can, for instance, include a VM in the pool of VMs that is not in use. A VM not in use can include an unassigned VM and/or a VM in excess of the number of VMs in use, for example. The user can include a pool user, pool owner, pool manager, and/or other personal associated with the pool of VMs. 
Description Paragraph - DETX (28):
    In various embodiments, the request sent can include a request to provision additional infrastructure to the pool of VMs. For instance, in response to determining the resources and/or infrastructure used by a pool of VMs is outside a threshold resource use (e.g., a value) at a given period of time, a request can be sent to provision additional resources and/or infrastructure to the pool. Resources and/or infrastructure requested for provisioning can include servers, storage, network, and/or other physical and/or hardware resources. 
Description Paragraph - DETX (30):
    In some embodiments of the present disclosure, the method 100 can include building the one or more additional VMs and/or provisioning resources in response to receiving approval of the request for the one or more additional VMs and/or resources from the user (e.g., pool owner and pool manager). Building an additional VM can include creating and/or provisioning resources and/or a VM. The additional VM can be added to the pool of VMs and/or a buffer pool of VMs. A buffer pool of VMs can include available VMs for the pool of VMs and/or for many pools of VMs. 
Description Paragraph - DETX (31):
    In accordance with various embodiments of the present disclosure, the method 100 can include automatically creating and/or provisioning one or more additional VMs so that the pool is within the threshold number of VMs and/or automatically provisioning additional resources so that the pool is within the threshold resource use. For instance, based on the demand being outside the threshold number, the one or more additional VMs and/or resources can be automatically created and/or provisioned to the pool of VMs. 

Claim 8.    
Claim 8 is a product version, which recite(s) the same limitations as those of claim 1, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 8.

Claim 15.    
Claim 15 is a system version, which recite(s) the same limitations as those of claim 1, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 15.



5. Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,656,018 to Keagy et al. (hereafter “Keagy”).

Claim 1.    
Keagy discloses a method for efficiently utilizing connections in connection pools, the method comprising:
identifying a period of time a first application running on a first virtual machine needs a greater number of resource connections to a resource than allocated in its first pool of connections of a first fixed size
Description Paragraph - DETX (238):
    FIG. 25 conceptually illustrates thresholds for various resources of a running virtual machine 2510 that are used by a utility management module 2515 of some embodiments to automatically scale the virtual machine resources. FIG. 25 illustrates three thresholds 2520-2540 for three separate resources 2550-2570 of the virtual machine 2510: (1) a threshold 2520 specified for allocated processor resources 2550 of the virtual machine 2510, (2) a threshold 2530 specified for allocated memory resources 2560 of the virtual machine 2510, and (3) a threshold 2540 specified for performance (e.g., average latency for executing user requests) of a software resource 2570 of the virtual machine 2510. Specifically, the figure illustrates usage of the three resources 2550-2570 at a specific instance in time during the runtime operation of the virtual machine 2510. 
Description Paragraph - DETX (239):
    As shown, resources 2550 and 2570 remain within the acceptable bounds of their respective thresholds 2520 and 2540. However, usage of the memory resource 2560 exceeds the user specified threshold 2530. In some such instances, the utility management module 2515 automatically up-scales the memory resource 2560 to increase the amount of memory that is allocated to the virtual machine 2510. By having the utility management module 2515 automatically up-scale the allocated memory, the virtual machine 2510 avoids performance issues related to exceeding the memory resource 2560. Some such performance issues include excessive disk paging or memory thrashing. It should be apparent to one of ordinary skill in the art that though the thresholds of FIG. 25 are shown are upper bound limits, users may also specify lower bound thresholds the when met cause the utility management module 2515 to down-scale one or more resources. For example, the utility management module 2515 decreases the amount of allocated memory for the virtual machine 2510. In this manner, the hosting system automatically guarantees performance of a user's virtual machine (e.g., by up-scaling resources) without having the user continually monitor and adjust the resources of his or her hosted virtual machine. Additionally, the hosting system automatically reduces the cost associated with hosting a virtual machine in a hosting system by automatically downscaling resources of the user's virtual machine at times when the resources of the virtual machine are under-utilized or demand fails to meet expected usage levels. 
Description Paragraph - DETX (244):
    In some embodiments, horizontally or vertically down-scaling a resource is performed when excessive resources are allocated to the virtual machine. In a hosting system, such excess allocation results in the user being charged for resources that are not being used. Therefore, by specifying down-scaling thresholds, the utility management module can automatically release the unused resources and thus prevent the user from being overcharged when demand for the resources are lower than expected. In some embodiments, horizontally down-scaling a resource involves the utility management module removing a second resource of a virtual machine that redundantly performs a task already performed by a first resource of the virtual machine. In some embodiments, vertically down-scaling a resource involves the utility management module decreasing an amount of a resource allocated to the virtual machine.

merging said first pool of connections with a second pool of connections of a second fixed size utilized by a second application of a second virtual machine to access said resource to form a logical pool of connections to be shared by said first and second applications of said first virtual machine and said second virtual machine, respectively, during said period of time, wherein said first and second pools of connections contain resource connections to said resource
Brief Summary Text - BSTX (29):
    By storing and combining the resources from each node, the hypervisor management module of some embodiments creates a unified view for the used and unused resources of the group of nodes. In this manner, the hypervisor management module seamlessly merges resources from physically separate hardware nodes that operate using incompatible hypervisors to create a single logical amalgamation of resources irrespective of the hypervisor type or vendor implementation. Scheduling and deployment decisions for additional virtual machines are based on this unified view. 
Description Paragraph - DETX (58):
    In this manner, the hypervisor management module 610 seamlessly controls and merges resources from physically separate hardware nodes to create a single logical amalgamation of resources. In so doing, the hypervisor management module 610 seamlessly gathers, normalizes, and merges statistics from physically separate hardware nodes. As a result, a system administrator no longer has to view the group of nodes as separate resources, but rather can interface with the group of nodes as if they were a single resource irrespective of the various hypervisors that operate across the grid of nodes or the various hardware resources present on each node in the grid of nodes. This unified view of the group of nodes facilitates the efficient deployment of virtual machines across the nodes such that the utilization of the resources of all nodes is maximized. 
Description Paragraph - DETX (121):
    The hypervisor management module provides hosting service providers the ability to scale hardware resources to virtually unlimited proportions. As noted above, the hypervisor management module seamlessly merges the processing resources of physically separate hardware server nodes to create a logical amalgamation of resources that can be partitioned in any manner to any number of users irrespective of the different hypervisors and hardware resources of each node. By also monitoring the usage and availability of resources across the nodes, the hypervisor management module is able to optimally provision sets of the resources to virtual machine configurations that are modified or created by users.

Claim 8.    
Claim 8 is a product version, which recite(s) the same limitations as those of claim 1, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 8.

Claim 15.    
Claim 15 is a system version, which recite(s) the same limitations as those of claim 1, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 15.


6. Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0179446 to Tylutki (hereafter “Tylutki”).

Claim 1.    
Tylutki discloses a method for efficiently utilizing connections in connection pools, the method comprising:
identifying a period of time a first application running on a first virtual machine needs a greater number of resource connections to a resource than allocated in its first pool of connections of a first fixed size (0005, 0019, 0057, 0067); and
merging said first pool of connections with a second pool of connections of a second fixed size utilized by a second application of a second virtual machine to access said resource to form a logical pool of connections to be shared by said first and second applications of said first virtual machine and said second virtual machine, respectively, during said period of time, wherein said first and second pools of connections contain resource connections to said resource (0081, 0082, 0084, 0108).

Claim 2.    
Tylutki discloses the method as recited in claim 1 further comprising: identifying a connection factory object involved with said first application of said first virtual machine which will be part of a resource reference declaration (0033, 0057).

Claim 3.    
Tylutki discloses the method as recited in claim 2 further comprising: clustering said identified connection factory object with other connection factory objects connecting to said resource to be accessed by other virtual machines (0023, 0026, 0055).

Claims 8-10.    
Claims 8-10 are product versions, which recite(s) the same limitations as those of claims 1-3, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 8-10.

Claims 15-17.    
Claims 15-17 are system versions, which recite(s) the same limitations as those of claims 1-3, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 15-17.


Claim Rejections – 35 USC §103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8. Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tylutki in view of US 2008/0134192 to Alford (hereafter “Alford”).

Claim 4.    
Tilutki does not disclose the method as recited in claim 1 further comprising: returning said merged first and second connection pools to said first pool of connections of said first fixed size and said second pool of connections of said second fixed size in response to said period of time elapsing.
However, Alford further discloses returning said merged first and second connection pools to said first pool of connections of said first fixed size and said second pool of connections of said second fixed size in response to said period of time elapsing (0042, 0047).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alford’s teaching into Tilutki‘s teaching.  One would have been motivated to do so to scale down/re-deploy the additional resources to the original sources/partitions as suggested by Alford.

Claim 5.    
Tilutki does not disclose the method as recited in claim 1, wherein connections in said second pool of connections are utilized by said first application of said first virtual machine during said period of time, wherein said connections in said second pool of connections utilized by said first application of said first virtual machine are returned to said second pool of connections after said period of time elapses.
However, Alford further discloses wherein connections in said second pool of connections are utilized by said first application of said first virtual machine during said period of time, wherein said connections in said second pool of connections utilized by said first application of said first virtual machine are returned to said second pool of connections after said period of time elapses (0047, 0049).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alford’s teaching into Tilutki‘s teaching.  One would have been motivated to do so to scale down/re-deploy the additional resources to the original sources/partitions as suggested by Alford.

Claim 6.    
Tilutki does not disclose the method as recited in claim 1, wherein said period of time comprises a time selected from one or more of the following: day, week, month, morning, evening and specific hours.
However, Alford further discloses wherein said period of time comprises a time selected from one or more of the following: day, week, month, morning, evening and specific hours (0047, 0049).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alford’s teaching into Tilutki‘s teaching.  One would have been motivated to do so to scale down/re-deploy the additional resources to the original sources/partitions as suggested by Alford.

Claims 11-13.    
Claims 11-13 are product versions, which recite(s) the same limitations as those of claims 4-6, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 11-13.

Claims 18-20.    
Claims 18-20 are system versions, which recite(s) the same limitations as those of claims 4-6, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 18-20.


9. Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tylutki in view of US 6,745,221 to Ronca (hereafter “Ronca”).

Claim 7.    
Tylutki discloses the method as recited in claim 1 including period of time of said first application of said first virtual machine (0067, 0069, 0078, 0084).
Tylutki does not disclose wherein said period of time is based on business requirements.
However, Ronca further discloses wherein said period of time is based on business requirements
Brief Summary Text - BSTX (14):
   In one embodiment, the resource allocation manager further comprises a plurality of event detection agents to monitor the messaging system to detect the events and to communicate the events to the resource allocation engine. The event detection agents include a traffic level agent to detect traffic levels. The event detection agents can also include a system clock agent to detect particular times of the day, which is useful for detecting traffic peak periods and non -peak periods or business and non -business hours. 
Detailed Description Text - DETX (6):
   In this embodiment, the ports of the messaging system are divided into five groups. Voice ports 1 to 6 and fax ports 1 and 2 form group 1. Voice ports 7 to 12 and fax ports 3 and 4 form group 2. Voice ports 13 to 20 and fax port 5 form group 3. Voice ports 21 and 22 and fax port 6 form group 4. Fax ports 7 and 8 form group 5. Assigned to each group of ports are resource allocation rules. As can be seen, for group 1, the resource allocation rules dedicate the ports to normal messaging for all hours. For group 2, the resource allocation rules dedicate the ports to normal messaging during peak hours only. As a result, at non -peak hours, the ports can be used as needed and therefore, other applications including outgoing applications can be allocated to the ports of group 2. However, during non -peak hours, if messaging traffic is higher than a predetermined threshold n, then the ports are dedicated to normal messaging. For group 3, regardless of the time of day, if messaging traffic is higher than the predetermined threshold n, the resource allocation rules dedicate the ports to normal messaging. Otherwise, the ports are used as needed. For group 4, the resource allocation rules dedicate the ports to outgoing applications only. For group 5, the resource allocation rules dedicate the ports to any application called by VIP class users during business hours. During non -business hours, the ports are used as needed. 
Detailed Description Text - DETX (8):
   The CPU trigger event agent 18 generates CPU trigger events when CPU utilization is not available or not at an optimal rate. The resource usage trigger event agent 20 generates resource usage trigger events when resources are not available to handle applications and it is necessary to re-assign ports to handle the applications. The call traffic trigger event agent 22 generates call traffic events when the amount of incoming or outgoing traffic is higher or lower than a predetermined threshold level. In the case of incoming or outgoing traffic above the threshold level, the call traffic trigger events signify a need for additional port allocation to handle the traffic. In the case of incoming or outgoing traffic below the threshold level, the call traffic trigger events signify additional port availability. The system clock trigger event agent 24 generates system clock trigger events at specific times of the day to signal peak and non -peak hours as well as business and non -business hours. 
Detailed Description Text - DETX (18):
   Finally, consider the scenario where a number of outgoing fax and page delivery jobs are pending and four ports are being used for fax delivery. Depending on the time of day, the resource allocation manager 10 will handle resource allocation differently. For example, during peak business hours, the resource allocation manager 10 would re-assign only two ports to handle the fax delivery jobs since the second rule specifies that six ports must be dedicated to handle incoming voice calls applications. However, outside of peak hours, the resource allocation manager 10 would re-assign additional ports to handle the fax delivery jobs.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ronca’s teaching into Tylutki‘s teaching.  One would have been motivated to do so to allocate resources based on peak and non-peak business hours as suggested by Ronca.

Claim 14.    
Claim 14 is a product version, which recite(s) the same limitations as those of claim 7, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 14.


Conclusion
10. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192